Exhibit 5.1 May 9, 2016 To: Mazor Robotics Ltd. 7 HaEshel Street Caesarea Industrial Park South 3088900 Israel Ladies and Gentlemen, Re: Mazor Robotics Ltd. We refer to the Registration Statement on Form S-8 (the “Registration Statement”) to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Act”), on behalf of Mazor Robotics Ltd. (the “Company”), relating to 9,262,529 of the Company’s Ordinary Shares, NIS 0.01 nominal value per share, under the Mazor Robotics Ltd. 2011 Share Option Plan (the “Plan”). We are members of the Israel Bar and we express no opinion as to any matter relating to the laws of any jurisdiction other than the laws of Israel. In connection with this opinion, we have examined such corporate records, other documents, and such questions of Israeli law as we have considered necessary or appropriate. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of documents submitted to us as certified or photostatic copies, the authenticity of the originals of such copies and the due constitution of the Board of Directors of the Company. Based on the foregoing and subject to the qualifications stated herein, we advise you that in our opinion, the shares issuable under the Plan have been duly authorized and, when issued and paid for in accordance with the terms of the Plan, will be validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion as part of the Registration Statement. This consent is not to be construed as an admission that we are a person whose consent is required to be filed with the Registration Statement under the provisions of the Act. Sincerely yours, /S/ Salinger, Confino, Ben-Zvi, Luchtenstein & Co., Law-Offices Hanan Salinger Narda Ben-Zvi Lori Almouli-Confino* Barak Luchtenstein David Schottenfels Avi Levy Ronen Wiseman Ori Kasir Muriel Shachar Lena Mor Anat Ben-Shitrit Yuval Beer Shimrit Roznek Tamar Sheinkin-Japhet Bat Sheva Austin Gadi Ben Dror Iren Kripak Chana Tauber* Ofer Efrat Alona Asher Dina Dan Lior Shmuel Daniel Pasternak Amanda Zekcher Elad Levi Karin Nechushtan *Also admitted in New York
